Citation Nr: 0302859	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  94-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for 
service-connected low back disability, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The veteran subsequently relocated to Ohio, and his appeal 
has continued from the RO in Cleveland, Ohio.

Procedural history

The veteran had active service from June 1991 to November 
1992.

The veteran was granted service connection for a low back 
disability (denominated by the RO as mechanical low back 
pain) in a September 1993 rating decision.  A noncompensable 
disability rating was assigned.  The veteran disagreed with 
the rating assigned and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 1994.  
In an August 1994 rating decision, the veteran's disability 
was redenominated as chronic low back strain with associated 
radicular type symptomatology; the assigned disability rating 
was increased to 10 percent.  The veteran continued to 
express his disagreement with that rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  The veteran testified at a personal hearing in 
June 1994.

In October 1997 and again in May 2000, the Board remanded 
this issue for further evidentiary development.  After the 
requested development was accomplished, the RO issued 
supplemental statements of the case (SSOCs) in February 1998, 
April 1999, October 1999 and August 2002, all of which 
continued the 10 percent rating.  




FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by complaints of low back pain and  numbness 
radiating into the legs.  Objective clinical findings include 
no evidence of muscle spasm on extreme forward bending, no 
loss of lateral spine motion, normal range of motion, no 
abnormal mobility on forced motion, no listing of the whole 
spine to the opposite side and no positive Goldthwaite's 
sign.

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for the 
veteran's low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

2.  An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2002.)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected low back disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran filed his original claim of entitlement to VA 
benefits in January 1993.  In February 1993, the RO sent the 
veteran a letter requesting information.  In July 1994, the 
RO sent the veteran a letter requesting that he submit 
medical evidence in support of his claim.  In November 1997, 
following the Board's remand, the RO sent the veteran a 
letter specifically requesting the names and addresses of 
non-VA health care providers.  The veteran was instructed 
that the RO would obtain those records for him.  

In July 2000, following the May 2000 Board remand, the RO 
sent the veteran a letter which set forth in detail the 
evidence still needed to substantiate his claim.  The veteran 
was specifically informed of the evidence he was responsible 
to submit, and that which the RO would obtain for him.

In a letter dated December 11, 2001, the RO requested that 
the veteran furnish specific information concerning his 
employment.  The veteran was also requested to complete a 
release form so that the RO could obtain treatment records 
from his chiropractor.  In addition, the RO asked the veteran 
to submit information concerning a motor vehicle accident.  
It does not appear that the veteran responded to that letter.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the Board's 
October 1997 and May 2000 remands, by the September 1993 and 
August 1994 rating decisions, by the March 1994 statement of 
the case (SOC), and by the August 1994, February 1998, April 
1999, October 1999 and August 2002 SSOCs.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

As described in the Introduction, the Board has remanded this 
case on two previous occasions.  In particular, in response 
to the Board's September 1997 remand the veteran underwent VA 
examinations in January 1999, April 1999 and August 1999, the 
results of which are reported below.  In response to the May 
2000 remand, the veteran underwent an orthopedic and 
neurological examination in January 2002.  

The veteran identified treatment records from Dr. M.C. in 
January 1993, and the RO requested and obtained those 
records.  The veteran's service medical records and VA 
outpatient treatment records were obtained.   

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
response to both remands, the RO sent the veteran letters 
requesting names and addresses of treatment providers as well 
as other information pertinent to the claim.  The veteran did 
not respond to either the November 1997 or the July 2000 
letter.  In May 2001, a letter was returned to the RO as 
undeliverable.  A notation from the RO in November 2001 shows 
that the veteran moved.  However, in December 2001 the RO 
sent the veteran a letter to his new address, requesting 
information on his employment, so that the RO could consider 
an extraschedular evaluation.  As discussed above, the 
veteran did not reply to that request.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in March 1993 VA Form 9 
that he wanted a hearing before the RO.  The veteran was 
afforded a personal hearing before a RO Hearing Officer in 
June 1994, the transcript of which is of record.  The 
veteran's representative has submitted written argument in 
his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002); see also Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the specified factors for each 
incremental rating are examples rather than requirements; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of the veteran's service-
connected disability below.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected low back disability, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  He essentially contends that 
the low back disability is more severe than is contemplated 
by the currently assigned rating.  His representative 
maintains that a 20 percent rating is warranted.

Karnas considerations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  The amendment affects 
only Diagnostic Code 5293 [intervertebral disc syndrome], and 
is effective September 23, 2002.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 
2000); see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).

Although this amendment is potentially applicable to the 
veteran's claim for at least a small part of the period on 
appeal, as will be discussed in more detail below, the Board 
has determined that Diagnostic Code 5293 is not the most 
appropriate code under which to evaluate the veteran's 
service connected low back disability.  Therefore, the Board 
has concluded that furnishing the veteran with a copy of the 
revised Diagnostic Code 5293 and allowing him to respond 
would accomplish nothing except to further delay resolution 
of this case, which has been in appellate status for 
approximately ten years now.  As the Court stated in Erspamer 
v. Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years is an 
undeniably, and unacceptably, long time to have passed since 
[the appellant] first filed the claim for benefits with the 
VA. The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim." Although 
the resolution in the instant case has been delayed by 
numerous factors, many of which were not within the Board's 
control, the Board agrees with the stated goals of the Court 
and does not believe that delay for no good purpose would be 
in the best interest of the veteran.

Mittleider considerations

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a low back 
disability, the veteran has cervical spine, shoulder and hip 
complaints which are not service-connected.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).   

As reported in the January 2002 VA examination, the veteran 
denied ever having injured his shoulder or hip, and the 
examiner found no disability of the shoulder or hip.  As to 
the cervical spine complaints, the examiner diagnosed a 
chronic cervical strain with radiculopathy, noting that there 
was no mention in the veteran's service medical records of 
cervical complaints.  Following this notation, the examiner 
set out separate findings and conclusions for the service-
connected low back disability and the cervical spine 
disability.  The Board therefore concludes that the examiner 
adequately distinguished his findings between service 
connected and non-service connected disabilities.  Therefore, 
the veteran's cervical spine, hip and shoulder complaints 
will not be considered in evaluating the veteran's low back 
disability.

Assignment of diagnostic code 

Diagnostic codes which may be potentially applicable are 5292 
[limitation of motion, lumbar spine]; 5293 [intervertebral 
disc syndrome]; and 5295 [lumbosacral strain].

The Board notes that there is some confusion as to which 
diagnostic code has been used by the RO to rate the veteran's 
symptoms.  In the April 2000 informal hearing presentation, 
the veteran's representative indicated his belief that the 
veteran's low back disability had been rated under Diagnostic 
Code 5293 [intervertebral disc syndrome].  It appears that 
the veteran's low back disability was initially rated under 
Diagnostic Code 5295 [lumbosacral strain], based on the 
discussion contained in the March 1994 SOC.  Diagnostic Code 
5292 [limitation of motion, lumbar spine was mentioned 
therein but was not applied.  The August 1994 rating decision 
shows that Diagnostic Code 5293 was initially listed in type, 
with however a hand-written and initialed correction 
reflecting the use of Diagnostic Code 5295.  

Subsequent SSOCs reflect the application and discussion of 
Diagnostic Code 5295, although the RO's denomination of the 
issue on appeal typically included language reflecting 
radicular pain or symptomatology.  The August 2002 SSOC lists 
only the criteria for Diagnostic Code 5293 in the Rating 
Schedule Provisions section; however, in the Reasons and 
Bases, the RO applied the criteria for Diagnostic Codes 5292 
and 5295.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).
The Board will accordingly address the pertinent diagnostic 
codes and determine, based on the evidence, which is the most 
appropriate.

The veteran's complaints consist of pain in the low back with 
radiation to the legs, numbness and muscle spasms.  Pertinent 
diagnoses include mechanical back pain and chronic 
lumbosacral strain in January 2002, mechanical lower back 
pain with possible radicular symptoms in August 1999, 
paraspinal pain by history in April 1999, lumbago with 
intermittent right radiculopathy to right hip in January 
1999, lumbar strain with intermittent radicular symptoms in 
July 1994 and chronic back pain in March 1994.

The Board has reviewed the evidence of record and the rating 
schedule, and finds that Diagnostic Code 5295 [lumbosacral 
strain] is the most appropriate diagnostic code under which 
to evaluate the veteran's disability.  To the extent that one 
prevailing diagnosis emerges from a review of the medial 
evidence, it is a diagnosis of lumbosacral strain, which 
appears of record from 1994 to 2002.  Significantly, there is 
of record no diagnosis of intervertebral disc syndrome.

The veteran has consistently complained of radiation of pain 
into the legs and numbness of the legs.  As is recognized by 
the criteria in Diagnostic Code 5293, intervertebral disc 
syndrome includes a neurological component.  However, the 
objective medical evidence does not establish that a rating 
based on neurological or radicular symptoms is the most 
appropriate.  The Board relies upon the opinion of the 
January 2002 VA examiner who found that the only neurological 
manifestation referable to the service-connected mechanical 
low back disability was a slight subjective sensory finding 
in the right leg.  The examiner found that the veteran does 
not have persistent symptoms compatible with sciatic 
neuropathy, characteristic neurological findings appropriate 
to the site of any diseased disc, no diseased discs, no 
attacks of intervertebral disc syndrome present in the low 
back, and so consequently, no recurrent attacks with or 
without intermittent relief (all of which involve the 
schedular criteria under Diagnostic Code 5293).  

Other evidence includes the August 1999 VA examination 
report, which noted only "possible" radicular symptoms 
involving the right leg and reported a normal neurological 
exam with no objective radicular signs.  The April 1999 VA 
examiner noted no neurological deficits.  The July 1994 
examiner noted intermittent radicular symptoms.  
Significantly, diagnostic studies have not identified a disc 
problem.  An MRI in February 1995 was normal.  X-rays have 
consistently been normal, with the exception of a finding of 
spina bifida at S1 in July 1994.  On the other hand, there 
are several diagnoses of lumbosacral strain with muscle 
spasm.  Therefore, although the evidence presented does show 
some slight subjective sensory findings in the right leg, 
such evidence is not consistent with a rating under 
Diagnostic Code 5253 [intervertebral disc syndrome].  Rather, 
in light of the objective medical evidence of record, 
Diagnostic Code 5295 [lumbosacral strain] is the more 
appropriate diagnostic code.

Whatever the diagnosis, the veteran's back disability could 
be conceivably rated based on demonstrated limitation of 
motion under Diagnostic Code 5292.  However, in this case the 
veteran's symptoms include no more than slight loss of range 
of motion.  Indeed, normal range of motion was noted in 
January 2002.  The Board finds that Diagnostic Code 5295 is 
more appropriate than Diagnostic Code 5292, which rates 
exclusively as to loss of range of motion.  

In short, for the reasons stated immediately above the Board 
concludes that the veteran is most appropriately rated under 
Diagnostic Code 5295.  

Schedular rating

Under Diagnostic Code 5295 [lumbosacral strain], the 
following levels of disability are included.

40 % Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion;

20 % With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position;

10 % With characteristic pain on motion;

0 % With slight subjective symptoms only;

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The Board observes that the words "slight" and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2001).  

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology does not approximate that enumerated for a 20 
percent rating under Diagnostic Code 5295.  

As noted elsewhere in this decision, this case has been 
remanded on two occasions.  The intent of the Board was to 
gather sufficient evidence to appropriately rated the veteran 
in an informed manner.  Now of record is the report of a 
January 2002 VA examination.  Significantly, the examiner was 
specifically asked to identify and comment on symptomatology 
which were consistent with the criteria necessary for a 
higher rating under Diagnostic Code 5295.  The examiner found 
no evidence of muscle spasm on extreme forward bending and no 
loss of lateral spine motion.  In fact, he found range of 
motion of the veteran's low back to be normal.  As discussed 
above, the examiner found no neurological deficits.  In 
addition, the April 1999 examiner also noted no spasm on 
testing, no significant paraspinal spasm at the time of the 
evaluation, and no evidence of muscle spasms, weakness or 
tenderness noted on examination.  In addition, both the April 
1999 examiner and the August 1999 examiner found no 
neurological deficits.   

In short, the veteran's complaints include pain and reported 
radicular symptoms, the latter of which have not been 
clinically demonstrated.  To the extent that the neurological 
complaints may be described, they appear to amount to "slight 
subjective symptoms only".  The veteran's symptoms, taken 
together, are most aptly described as encompassing 
"characteristic pain on motion", warranting the assignment of 
a 10 percent disability rating under Diagnostic Code 5295.  

Although the evidence does not approximate the level of 
severity contemplated for a 20 percent rating, the Board has 
also considered the veteran's symptomatology in regard to the 
criteria for a 40 percent rating.  The January 2002 VA 
examiner found there to be no abnormal mobility on forced 
motion, no listing of the whole spine to the opposite side 
and no positive Goldthwaite's sign.  None of the 
characteristics which would allow for the assignment of a 40 
percent rating under Diagnostic Code 5295 are present.

The veteran has pointed to, and the Board has identified, no 
other factors which could be considered in evaluating the 
service-connected low back disability.

Upon a thorough review of the evidence of record, the rating 
criteria and the contentions of the veteran, the Board has 
concluded that the symptomatology attributable to the 
veteran's low back disability does not approximate that 
enumerated for a 20 percent or higher disability rating.  The 
veteran's symptomatology, as described above, most closely 
approximates that enumerated for a 10 percent rating.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2002).  See DeLuca, supra.  The veteran's 
representative indicated in a September 1997 informal hearing 
presentation that a separate 10 percent disability rating was 
warranted under DeLuca.  

The January 2002 VA examination report shows that there is no 
pain, excess fatigability or incoordination associated with 
movement of the veteran's low back.  The examiner further 
stated that there was not likely to be additional impairment 
from such symptoms due to flare-ups.  This assessment appears 
to be consistent with the other medical evidence of record, 
in particular the April 1999 VA examination report, which 
identified no pain associated with range of motion and no 
weakness.  The January 1999 VA examiner noted no increased 
pain associated with rotation.  Although a March 1994 report 
notes slight pain with excessive torsional motion, the Board 
believes that the examiner's use of the term "excessive" in 
qualifying the motion involved indicates that this is not the 
type of symptom that would impair the veteran in typical use 
of his low back.  In any event, that comment has not been 
replicated in other more recent medical reports.  

The veteran has pointed to no specific manifestations of his 
low back disability which would allow for the assignment of 
additional disability under 38 C.F.R. §§ 4.40 and 4.45 
(2002).  Accordingly, the Board finds insufficient evidence 
to warrant a higher disability evaluation on the basis of 
additional functional loss due to pain under 38 C.F.R. 
§§ 4.40 and 4.45 (2002).

Fenderson considerations 

In Fenderson, the Court held that evidence to be considered 
in the appeal of an initial assignment of a rating for a 
disability was not limited to that reflecting the then-
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
low back disability has not changed appreciably during the 
appeal period.  In this regard, the Board notes a consistency 
of medical findings throughout the period on appeal, 
including range of motion, noted as normal in March 1994 and 
in January 2002.  There appears to have been none of the 
symptoms which would allow for the assignment of a 20 percent 
or higher disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a 10 percent disability rating is properly 
assigned for the entire period.   

Extraschedular rating

In the SOC dated August 2002, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected low back disability.  Since this matter has 
been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran contended in the August 1999 VA examination that 
his back pain prevents him from doing jobs with intense 
manual labor, like construction.  The veteran testified in 
June 1994 that he had worked in construction and had suffered 
a spasm attack.  The January 1999 examination report shows 
that the veteran was employed as a waiter.  The January 2002 
examination report shows that the veteran has been working as 
a youth minister, and prior to that, he was studying for the 
ministry.    

The Board notes that a certain degree of occupational 
impairment is contemplated in the 10 percent rating currently 
assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
However, the veteran has not indicated, nor has he presented 
evidence to support the premise, that his service connected 
low back disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Significantly, as described above the RO sent the 
veteran a letter in December 2001, following the Board's May 
2000 remand, specifically asking him to supply such evidence.  
The veteran did not respond to that request.  

There is no evidence of any hospitalization for the low back 
disability.  There is no evidence of an extraordinary 
clinical picture, such as repeated surgery on the low back.  
Indeed, the medical examination reports do not refer to any 
unusual aspect of the veteran's service-connected disability.  
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected low back 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected low back disability.  The 
benefit sought on appeal is accordingly denied.




ORDER

The claim of entitlement to a rating higher than 10 percent 
for low back disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

